18-23538-rdd   Doc 1501   Filed 01/07/19 Entered 01/07/19 11:25:40   Main Document
                                        Pg 1 of 6
18-23538-rdd   Doc 1501   Filed 01/07/19 Entered 01/07/19 11:25:40   Main Document
                                        Pg 2 of 6
18-23538-rdd   Doc 1501   Filed 01/07/19 Entered 01/07/19 11:25:40   Main Document
                                        Pg 3 of 6
18-23538-rdd   Doc 1501   Filed 01/07/19 Entered 01/07/19 11:25:40   Main Document
                                        Pg 4 of 6
18-23538-rdd   Doc 1501   Filed 01/07/19 Entered 01/07/19 11:25:40   Main Document
                                        Pg 5 of 6
18-23538-rdd   Doc 1501   Filed 01/07/19 Entered 01/07/19 11:25:40   Main Document
                                        Pg 6 of 6
